            Case 1:21-cv-07281-JGK Document 5 Filed 08/31/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------------X
ADALBERTO GOMEZ,                                                              PETITION FOR REMOVAL

                                            Plaintiff,                        Jury trial demanded
                 -against-                                                    ECF case

                                                                              Docket No.:
C & S WHOLESALE GROCERS, INC. and
THE STOP & SHOP SUPERMARKET COMPANY LLC,


                                             Defendant,
--------------------------------------------------------------------------X

        Defendant, THE STOP & SHOP SUPERMARKET COMPANY LLC, petitioners for the removal

of this action from the Supreme Court of the State of New York, County of Bronx, to the United States

District Court, Southern District of New York, respectfully shows this Honorable Court:

        FIRST:            On or about February 11, 2021 the Plaintiff commenced a civil action against the

above-named Defendant in the Supreme Court of the State of New York, County of Bronx, entitled:


SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF BRONX
--------------------------------------------------------------------------X   Index No.: 802026/2021E
ADALBERTO GOMEZ,

                                            Plaintiff,
                 -against-


C & S WHOLESALE GROCERS, INC. and
THE STOP & SHOP SUPERMARKET COMPANY LLC,


                                             Defendant,
--------------------------------------------------------------------------X
           Case 1:21-cv-07281-JGK Document 5 Filed 08/31/21 Page 2 of 5




A copy of the Summons and Complaint in this action is annexed hereto as Exhibit “A” and made

a part hereof. On or about March 15, 2021, THE STOP & SHOP SUPERMARKET COMPANY

LLC (hereinafter “STOP & SHOP”) timely interposed its Answer, a copy of which is annexed

hereto as Exhibit “B”. Codefendant C&S WHOLESALE GROCERS, INC. (hereinafter “C&S”)

interposed its Answer, annexed hereto as Exhibit “C”, and issue was joined. Defendant STOP &

SHOP received the Plaintiff’s Verified Bill of Particulars on July 28, 2021 which is annexed hereto

as Exhibit “D”. Defendant STOP & SHOP received plaintiff’s responses to discovery, including

a response to 3017 (c) Demand on July 28, 2021 which is annexed hereto as Exhibit “E”. Upon

information and belief, the foregoing constitutes all process, pleadings and orders allegedly served

upon the parties in this action.

       SECOND:         This is an action of civil nature in which the District Courts of the United

States have been given original jurisdiction in that there exists diversity of citizenship between the

plaintiff and the defendant and the amount in controversy exceeds the sum of $75,000.00 exclusive

of interests and costs. Accordingly, there exists jurisdiction in the District Court of the United

States as provided in 28 U.S.C. §1332.

       THIRD:          Under the provision of 28 U.S.C. §1441, the right exists to remove this civil

action from the Supreme Court of the State of New York, County of Bronx to the United States

District Court for Southern District of New York, which embraces the place where this action is

pending. In her complaint Plaintiff, ADALBERTO GOMEZ, seeks judgment as a result of

personal injuries allegedly sustained on May 5, 2020. The occurrence at issue herein took place

on the premises commonly known and identified as 961 east 174th Street Bronx, New York,

more specifically the interior of said building used as a supermarket.

       FOURTH:         The action involves a controversy between citizens of different States. The
          Case 1:21-cv-07281-JGK Document 5 Filed 08/31/21 Page 3 of 5




Plaintiff is and was at the commencement of the action, a citizen of New York State, Queens

County. Defendant STOP & SHOP is a Foreign Limited Liability Company with its sole member

being Ahold Delhaize U.S.A., Inc., a Delaware Corporation with its principal place of business

located at 1365 Hancock Street, Quincy, Massachusetts 02169. Defendant C&S is a Foreign

Corporation, incorporated in the State of Connecticut, with its principal place of business located

at 7 Corporate Drive, Keene, New Hampshire, 03431. A copy of the Co-Defendant, C&S

Wholesale Grocers, Inc.’s, incorporation filing documents, as Exhibit “F”.

       FIFTH:         Upon information and belief, Plaintiff’s alleged amount in controversy will

be claimed by the Plaintiff to exceed the $75,000.00 threshold. Plaintiff’s Complaint did not

specify the amount of damages because under NY State CPLR Section 3017(c), a plaintiff in a

personal injury matter in the Supreme Court of the State of New York is not permitted to assert

the damages amount in the Complaint.

       SIXTH:         However, in Plaintiff’s Response to CPLR Section 3017(c) Demand,

Plaintiff claims damages in the amount of $10,000,000.00 (Ten Million Dollars). See Exhibit “E

”. While the foregoing is expressly denied by the Defendant, based on the Plaintiff’s CPLR Section

3017 (c) response, the alleged amount in controversy is claimed to exceed $75,000.00.

Accordingly, there exists original jurisdiction in the District Courts of the United States as

provided in 28 U.S.C. Section 1332.

       SEVENTH: The instant Petition is being filed within thirty days of learning that the

amount in controversy is claimed to exceed the Federal Court’s jurisdictional limit in accordance

with Fed. R. Civ. P. Section 1446(b). This action is also being removed within a year of

commencement of the Action pursuant to Fed. R. Civ. P. Section 1446(b). No party to this action

will be prejudiced by removing the Action.
               Case 1:21-cv-07281-JGK Document 5 Filed 08/31/21 Page 4 of 5




          EIGHTH:        In accordance with the requirements of 28 U.S.C. Section 1446 Defendant

attaches herewith and incorporates herein by reference copies of the following items served in this

action:

          a.      Plaintiff’s Summons and Complaint against the Defendant for damages filed in the
                  Supreme Court of the State of New York, County of Bronx bearing Index Number
                  802026/2021E (Exhibit “A”)
          b.      The Answer interposed on behalf of Defendant STOP & SHOP (Exhibit “B”).
          c.      The Answer interposed on behalf of Defendant C&S (Exhibit “C”)
          d.      The Plaintiff’s Bill of Particulars (Exhibit “D”).
          d.      The Plaintiff’s Discovery Responses, including Response to CPLR Section 3017
                  (c) Demand (Exhibit “E”).
          e.       Defendant C&S’s Documents of Incorporation (Exhibit “F”).

          NINTH:         By reason of the forgoing, The Defendant desires and is entitled to have this

action removed from the Supreme Court of the State of New York, County of Bronx to the United

States District Court for the Southern District of New York, such being the District where this suit

is pending.

          TENTH:         Concurrent with the filing of service and Petition for removal, Defendants

are serving this Petition for removal upon the plaintiff’s attorney and filing a copy of this Petition

for removal with the Clerk of the Court for the Supreme Court of the State of New York County

of Bronx.

          WHEREFORE, Defendant, THE STOP & SHOP SUPERMARKET COMPANY LLC,

prays that the above-entitled action now pending against it in the Supreme Court of the State of

New York, County of Bronx. be removed from that Court to the United States District Court for

the Southern District.
         Case 1:21-cv-07281-JGK Document 5 Filed 08/31/21 Page 5 of 5




Dated: Garden City, New York
       August 30, 2021

                                           Yours, etc.,


                                           JOHN COSGROVE, ESQ.
                                           CULLEN and DYKMAN, LLP
                                           Attorneys for Defendant
                                           THE STOP & SHOP SUPERMARKET
                                           COMPANY LLC
                                           100 Quentin Roosevelt Blvd.
                                           Garden City, New York 11530
                                           516-357-3700
                                           23003-248
To:
ELEFTERAKIS, ELEFTERAKIS & PANEK
Attorneys for Plaintiff
80 Pine Street, 38th Floor
New York, New York 10005
212-532-1116

RAWLE & HENDERSON LLP
Attorneys for Defendant, C & S WHOLESALE GROCERS, INC.
14 Wall Street, 27th Floor
New York, NY 10005
(212)-323-7070
